DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of:… 
wherein the at least one of the plurality of first connecting structures further comprises one or more first island bridges connecting the first conductive connecting island to the first conductive connecting ring.

As to claim 6, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of:…  
a first bridge and a second bridge insulated from each other and at the first intersection of the plurality of intersections; and a third bridge and a fourth bridge insulated from each other and at the second intersection of the plurality of intersections; wherein the second bridge connects two adjacent second touch electrode blocks of a first one of the plurality of second touch electrodes at the first intersection and along the first direction; the fourth bridge connects two adjacent second touch electrode blocks of a second one of the plurality of second touch electrodes at the second intersection and along the first direction; and each of the plurality of first connecting structures is connected to two adjacent first touch electrode blocks of a respective one of the plurality of first touch electrodes along the second direction, respectively through the first bridge at the first intersection and the third bridge at the second intersection.

As to claim 15, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of:  wherein the at least one of the plurality of second connecting structures further comprises one or more second island bridges connecting the second conductive connecting island to the second conductive connecting ring.

As to claim 20, this claim is allowable for similar reasoning given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/25/2021